DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0213908.  The improvement comprises: the first gate insulating film being having a thickness smaller than a thickness of the second gate insulting film. In addition, there is no secondary reference for remedying the deficiency of US ‘3908 with reasonable motivation.
	In re claim 24, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0213908. The improvement comprises: in the operation (b) is to form the first gate insulating film under a formation condition that the first gate insulating film has a thickness smaller than a thickness of the second gate insulating film.
Response to Arguments
Applicant’s arguments and amendments, submitted on 2/7/22, have been fully considered and are persuasive.  The objections, as set forth in the previous office action, have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 17, 2022



/HSIEN MING LEE/